Citation Nr: 1216482	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-34 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include osteoarthritis.

2.  Entitlement to service connection for a left knee disability, to include osteoarthritis.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from January 1966 to January 1969 and from April 1975 to May 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for osteoarthritis of the right and left knees.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the proceeding is included in the file.  


FINDING OF FACT

Current bilateral knee osteoarthritis may not be dissociated from complaints of right knee pain, and notation of early bilateral knee osteoarthritis, in service.


CONCLUSIONS OF LAW

1.  Right knee arthritis was incurred in active service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2.  Left knee arthritis was incurred in active service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In light of the Board's decision allowing the benefits sought, the Board finds that any deficiencies in VA's duties to notify or assist the Veteran are harmless.

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  However, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service treatment records show that he was seen for complaints of knee pain on various occasions.  In September 1968, he presented with a complaint of a right knee injury.  He complained of mild pain and that he heard a "snap" in the knee.  Physical examination revealed no abnormality, and the impression was bruised knee.  The Veteran was seen in February 1982 with a complaint of right leg pain of one day duration.  Physical examination of the right leg revealed swelling and discoloration, and pain on palpation.  The diagnosis was acute anterior muscle compartment syndrome.  He was seen in April 1988 with a complaint of right knee aching sensation with running, walking or climbing.  He denied trauma.  Physical examination was unremarkable.  The assessment was probable retropatellar pain syndrome.  An X-ray of the right knee in April 1988 was reported to be normal.  

In May 1991, he presented with complaints including of occasional right knee pain.  Following physical examination, no pertinent knee diagnosis was indicated.  When seen in July 1991, the Veteran complained of chronic aches and pains of both legs, from the hips to the feet.  Following physical examination, the assessment was rule out arthritis.  In a Report of Medical History dated in February 1992, a physician provided a summary notation of early osteoarthritis of the knees, noted as based on the Veteran's indication of a history of cramps in his legs.  The Veteran denied a medical history at that time of bone, joint or other deformity, lameness, or "trick" or locked knee.  Clinical examination at that time was negative for any lower extremity abnormality.

There were no complaints or abnormal findings relative to either knee on VA examinations in October 1969 and August 1992.

In a December 2000 VA physician's note, the Veteran was seen for complaints of pain in the lower back and upper thoracic area.  The impressions included osteoarthritis of the knees.  Upon VA examination in June 2010, the diagnosis was bilateral knee strain.  X-ray examination of the knees revealed no osseous or articular abnormalities.  The radiologic impression was normal knees.  The examiner concluded that it was less likely that the Veteran's current bilateral knee disability was related to his bilateral leg pain during active service.  Rationale provided for the opinion was that the complaints in service were self-limited as demonstrated by the denial of complaints on interval and separation examinations, nor demonstration of a knee disability within two years of separation from service. 

In a private treatment record dated in September 2010, the Veteran was diagnosed with bilateral osteoarthritis of the knees by X-ray examination.  The examiner concluded that the Veteran's complaints of pain were consistent with wear and tear arthritis from hard labor and work in the military as well as other jobs.  

In considering the evidence of record, the Board observes that the Veteran's service treatment records contain a notation of osteoarthritis of the knees just prior to his release from active duty in 1992.  In this regard, the Board notes that such diagnosis was not shown to be based on X-ray examination.  Further, although a VA physician's impressions in December 2000 included osteoarthritis of the knees, the report contained no indication of clinical examination or findings of the knees at that time.  There was no indication of X-ray examination at that time.  Significantly, on VA examination in June 2010, X-ray examination of the knees was negative for arthritis.  Nevertheless, a private medical report in September 2010 diagnosed bilateral osteoarthritis of the knees by X-ray examination.  

The service treatment records document various complaints of right knee pain, and a notation of bilateral knee osteoarthritis.  Although there is no demonstration that the diagnosis of osteoarthritis in service was based on X-ray examination, such absence is not sufficient to negate the competence of such diagnosis by a clinician.  While osteoarthritis was not identified on VA examination in June 2010, it was reported to be diagnosed by private X-ray examination in September 2010.  The record does not contain competent and probative medical evidence that dissociates the notation of bilateral knee osteoarthritis in service from the current diagnosis.  Moreover, there are no documented intercurrent causes, and the Veteran's testimony related to continuity of symptomatology is competent and credible.  See Jandreau, supra.  The Board acknowledges that the June 2010 VA opinion found that it was less likely that the disabilities at issue were related to the Veteran's complaints of leg pain in service.  However, the physician did not comment on the diagnosis of osteoarthritis of the knees rendered in 1992.  Therefore, the Board has accorded this opinion little probative value.  In view of the foregoing, the Board finds that the evidence is in equipoise as to whether the disabilities at issue are etiologically related to service.  Consequently, resolving reasonable doubt in the Veteran's favor, the Board finds that bilateral osteoarthritis of the knees was incurred in service.  See 38 C.F.R. § 3.303.  Hence, service connection is warranted.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for osteoarthritis of the right knee is granted.

Service connection for osteoarthritis of the left knee is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


